DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Claim Objections, filed 02/08/2022, with respect to claims 1 and 18 have been fully considered and are persuasive.  The Claim Objections of claims 1 and 18 has been withdrawn. 
Applicant’s arguments, see The 35 U.S.C. § 112 Rejection, filed 02/08/2022, with respect to claims 1-10 have been fully considered and are persuasive.  The Claim Rejections of claims 1-10 has been withdrawn.
Applicant’s arguments, see The 35 U.S.C. § 103 Rejection, filed 02/08/2022, with respect to claims 1-10 have been fully considered and are persuasive due to the amendment of subject matter which was objected to as allowable in the Final Office Action into the independent claims.  The Claim Rejections of claims 1, 7, and 17, has been withdrawn.

Allowable Subject Matter
Claims 1-3, 5-12, and 14-19, are allowed.
Each of the independent claims 1, 7, and 17, have been amended to include subject matter which was objected to as allowable in the Final Office Action dated 12/08/2021, thus the claims are in condition for allowance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411